Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Isabelle Edwards, Appellant                           Appeal from the 193rd District Court of
                                                      Dallas County, Texas (Tr. Ct. No. DC-19-
No. 06-20-00105-CV         v.                         08079). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
Boxer Property Management Corporation,                and Justice Burgess participating.
Appellee


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Isabelle Edwards, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JANUARY 6, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk